DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are pending in this instant application. Claims 1, 2, 4-10, 14, 15 are amended. Pursuant to amendments made the interpretation under 35 § USC 112(f) is hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive for claim 7 and 8. These claims are still rejectable, albeit, in view of new references. See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2015/0357360, hereinafter Tian) in view of DOWNING et al. (US 2017/0003379, hereinafter Dowining).

Regarding claim 7, Tian discloses an electronic device (computing device 100, figs. 14, 27, 28), comprising: 
a camera module configured to recognize an external object in a sensor mode (FIG. 29 shows an embodiment of a camera module, 105, 113, 213a, 213b that may be used with the computing devices of FIG. 27 or FIG. 28 – ¶0042, ¶0296, ¶0306. Also see ¶315-0318. Furthermore fig. 14 displays a pixel chip structure, understood as a camera module, ¶0198); 
a memory (memory 2118, fig. 14. Furthermore, computing device in figs. 27, 28 is understood having an inherent memory); and 
a processor electrically connected to the camera module and the memory (processor 2008 is electrically coupled to memory 2118, fig. 14. Also computing device 27, 28 is operated by processor, ¶0306), 
wherein the processor is configured to: 
obtain, from the camera module, information of a gesture according to a motion of the recognized external object by the camera module in the sensor mode (In embodiments, gesture recognition may be accomplished by combining information from at least one sensor that is part of the camera … 
In an example embodiment, the camera may employ an image sensor providing a modest spatial resolution, such as QVGA, VGA, SVGA, etc., and thus be implemented using an image sensor having small die size and thus low cost; and also be implemented using a camera module having small x, y, and z form factor, enabling minimal consumption of peripheral region area, and no substantial addition to the z-height of the tablet or other computing device. In embodiments, a moderate frame rate, such as 15 fps, 30 fps, or 60 fps may be employed, which, combined with a modest resolution, enables a low-cost digital communication channel and moderate complexity of signal processing in the recognition of gestures – ¶0315
In embodiments, gestures inferred may include one-thumb-up; two-thumbs-up; a finger swipe; a two-finger swipe; a three-finger swipe; a four-finger-swipe; a thumb plus one finger swipe; a thumb plus two finger swipe; etc. In embodiments, gestures inferred may include movement of a first digit in a first direction; and of a second digit in a substantially opposite direction. Gestures inferred may include a tickle – ¶0340).
Although, Tian discloses detection of different kind of gesture and their apparent meaning (¶0316-0319), an explicit disclosure of the limitation perform a function of the electronic device corresponding to the gesture, is not found in Tian.

However, Downing discloses in ¶0005, for example, one long range application is to use the photonic device in the same mobile telephone to determine an object's motion away from the mobile phone and thus enable gesture control of the mobile telephone.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tian with the teaching of downing of controlling the operation of the computing device of Tian using the detected gesture, to obtain, perform a function of the electronic device corresponding to the gesture, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would complete the purpose of detecting gesture in Tian’s computing device. 

Regarding claim 8, Tian in view of Downing discloses the electronic device of claim 7, wherein where the camera module comprises: an image sensor configured to comprise a first pixel comprising a plurality of first light receiving units and a second pixel comprising a plurality of second light receiving units (first and second pixels are understood at least differentiated by first and second pixel electrodes, abstract, claim 1); and a computation circuit configured to measure depth information (Embodiments include using the structured light images to infer depth information regarding the scene; and in tagging, or manipulating, the visible images using information regarding depth acquired based on the structured light images – ¶0339. Chip processor 2008, and/or processor of computing device is understood as performing as computing circuit, ¶0198, ¶0306, ¶0313), and wherein the computation circuit is configured to recognize the external object using image information corresponding to the external object and obtained from at least some of the first pixel and the second pixel (In embodiments, the distributed sensors may provide general information on the spatio-temporal movements of the object being imaged; and the signals from the at least one camera(s) may be combined with the distributed sensors' signals to provide a more spatially-/temporally-accurate picture of the two- or three-dimensional motion of the object whose gesture is to be recognized – ¶0315. Gesture is estimated by computing estimates on the pixels of the image, figs. 31-32).  

Allowable Subject Matter

Claims 1-6, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kishi (20140267865) discloses a camera module (camera in fig. 15, except signal processing unit 1506, control unit 1509, & memory 1508, ¶0077-0079), comprising: 
 	an image sensor (sensor 1505, fig. 15, ¶0079, and/or image sensor 100, in fig. 1) configured to comprise a first pixel comprising a plurality of first light receiving units and a second pixel comprising a plurality of second light receiving units (plurality of first light receiving units PD 203 comprises first pixel plurality of second light receiving units PD 204 comprises second pixel, fig. 2, ¶0030); and 
 	a computation circuit (signal processing unit 156 and/or control unit 1509, fig. 15, ¶0077-0080) functionally connected to the image sensor (see fig. 15) and configured to the control unit 1509 computes the distance to the object based on the distance measurement result - ¶0079),
 	wherein the computation circuit  is configured to: 
 		detect proximity of an external object through the image sensor in a sensor mode (When a release button that is not shown in the drawings is pressed thereafter, image capturing signals output by the image sensor 1505 are used to compute a distance measurement, and the control unit 1509 computes the distance to the object based on the distance measurement result – ¶0079 ), 
 		obtain a first signal corresponding to a first part of  the external object using the plurality of first light receiving units and a second signal corresponding to a second part of the external object using the plurality of second light receiving units (first signal is the signal from left PD is a first line, second signal is the signal from right PD is a second line, figs. 5a-b, ¶0035-0036. FIG. 4 is a view that schematically shows a relationship of image formation of an object – ¶0013. Thus 407 and 408 are reasonably understood as different parts of the same object. In other words, PD 404 and PD 405, which corresponds to PD 203, and PD 204, understood contains signal corresponding to object portions located in area 407 and 408, fig. 4, ¶0033-0034).

Kishi is not found disclosing explicitly, identify first phase difference information corresponding to the first signal and second phase difference information corresponding to the second signal, identify location information for the first part and the second part based on at least the first phase difference information and the second phase difference information, and provide the location information to an external processor of the camera 
However, Wang (20160239974) discloses a camera to generate depth map, indicating distance between an object and the image sensor (abstract, ¶0061), where a phase difference calculator calculates first phase differences based on the first phase signals (e.g. corresponding the left signal line of Kishi), when lens and the object is at a first distance apart, and a calculates second phase differences based on the second phase signals (e.g. corresponding the right signal line of Kishi), when lens and the object is at a second distance apart. Using the phase difference Wang calculates depth map based on first and second depth data, which indicates the distance between an object and the lens of the camera, using first and second phase differences (abstract). Finally the depth map data is provided to the ISP 2350 (fig. 10, ¶0112-0115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kishi with the teaching of Wang, of calculating location information of an object using the phase difference information collected from split phase photodiodes, each part of a pixel collecting partial signals of an object on left and right photodiodes, to obtain, identify first 
However, Kishi in view of Wang in not found teaching explicitly the limitation, wherein the computation circuit is configured to: identify whether a motion of the external object has occurred based on at least the first phase difference information and the second phase difference information, recognize a gesture according to the motion of the external object based on the motion of the external object being occurred, and provide information of the recognized gesture to the external processor to perform a function of the electronic device corresponding to the gesture.
Although, Tian in view of Downing discloses at least the limitation(s), recognize a gesture according to the motion of the external object based on the motion of the external object being occurred, and provide information of the recognized gesture to the external processor to perform a function of the electronic device corresponding to the gesture (see claim 7 rejection above), the references are not combinable for disclosing completely different image sensor structures and functionalities involved. Furthermore, 
Method claim 10 is substantively similar to claim 1, and is allowable for same/similar reason(s) stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 9, although Kishi and/or Wang discloses part of the claimed subject matter (e.g. see claim 1 interpretation above), the references are not combinable since the image sensor described in Tian and/or Downing is different structurally and functionally from image sensor disclosed in Kishi and/or Wang. 

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Lee (US 2014/0359410), Rafii (US 8,854,433), Chen et al. (US 2013/0321826) – who discloses different gesture recognition methods of interest. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697